___________

                                    No. 95-3212
                                    ___________

Gloria Pettersen,                        *
                                         *
              Appellant,                 *
                                         * Appeal from the United States
     v.                                  * District Court for the
                                         * District of Nebraska.
Harold W. Clarke, Director,              *   [UNPUBLISHED]
                                         *
              Appellee.                  *


                                    ___________

                     Submitted:     April 4, 1996

                           Filed:   April 18, 1996
                                    ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.


     Gloria Pettersen, a Nebraska inmate, filed a habeas petition citing
28 U.S.C. § 2254 in the caption and 28 U.S.C. § 2241 in the body of the
petition.


     The district court1 concluded that because Pettersen complained of
conditions of confinement and due process violations in connection with
placement in segregation, Pettersen's claims were not cognizable in a
habeas petition.    Accordingly, the district court dismissed the petition
without prejudice to the subsequent filing of an action pursuant to 42
U.S.C. § 1983.    Pettersen appeals.




     1
      The Honorable Richard G. Kopf, United States District Judge
for  the   District   of  Nebraska,   adopting  the  report   and
recommendations of the Honorable David L. Piester, United States
Magistrate Judge for the District of Nebraska.
     Having carefully reviewed the record and the parties' briefs, we
agree that Pettersen's petition was properly dismissed without prejudice,
as it did not challenge Pettersen's conviction or sentence.   See Inmate
115235, C.A. Kruger v. Erickson, 77 F.3d 1071, 1073 (8th Cir. 1996).


     Accordingly we affirm.


     A true copy.


           Attest:


                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -2-